COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

EX PARTE: JESUS GARCIA.                            §                   No. 08-14-00155-CR

                                                   §                      Appeal from the

                                                   §                    120th District Court

                                                   §                 of El Paso County, Texas

                                                   §                   (TC#2013DCV1647)

                                                   §

                                            ORDER
        On May 29, 2014, the Court notified the trial court and parties that a certification of the

defendant’s right to appeal had not been filed in the above-styled and numbered appeal and we

directed Appellant to remedy the defect within thirty days. The notice further advised Appellant

that the appeal would be dismissed without further notice if he failed to do so. Appellant has

filed a response stating the trial court is not required to enter a certification of the right to appeal

because Appellant is appealing an order denying habeas corpus relief. This Court has previously

held that the certification requirement of Rule 25.2(d) applies to an appeal from an order denying

habeas corpus relief in a misdemeanor post-conviction writ of habeas corpus proceeding. Ex

parte Tarango, 116 S.W.3d 201, 202-03 (Tex.App.--El Paso 2003, no pet.). Therefore, the trial

court is required to enter a certification in the instant case.
       Because there is no certification in the record of Appellant’s right to appeal the order

denying his application for writ of habeas corpus, we are required to order the trial court to enter

the certification required by Rule 25.2(d). See TEX.R.APP.P. 25.2(a)(2), (d), (f), 34.5(c), 37.1;

Cortez v. State, 420 S.W.3d 803, 806-07 (Tex.Crim.App. 2013). Accordingly, we order the trial

court to enter a certification of the defendant’s right to appeal within thirty days from the date of

this order. Once entered, the certification shall be filed with the trial court clerk and included in

a supplemental clerk’s record and filed with this Court no later than September 8, 2014.

       IT IS SO ORDERED THIS 25TH DAY OF JULY, 2014.


                                                      PER CURIAM
Before McClure, C.J., Rivera and Rodriguez, JJ.




                                                 2